IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


TERRY ANDERSON,                           : No. 20 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
KIMBERLY A. BARKLEY, SECRETARY            :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2017, the Application for Leave to File

Original Process is GRANTED, the “Petition for Writ of Mandamus” is DENIED, and the

Motion to Dismiss for Mootness is DISMISSED AS MOOT.